Citation Nr: 9906482	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  95-28 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than in January 
1991, for service connection for degenerative disc disease 
with history of lumbosacral strain and scoliosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from September 1960 
to February 1962.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a December 1994 rating action in which service connection was 
granted for a disability characterized as degenerative disc 
disease with history of lumbosacral strain and scoliosis, 
effective from January 28, 1991.  The veteran expressed his 
disagreement with the effective date assigned for this 
benefit, in a written statement received in January 1995.  A 
statement of the case was issued in June 1995, and a 
substantive appeal was received in August 1995.  In September 
1997, a supplemental statement of the case was issued and, in 
December 1998, the veteran appeared at a hearing conducted by 
the undersigned Member of the Board in Washington, DC.  In 
February 1999, a transcript of the hearing was provided to 
the veteran and his representative and, since that time, no 
further arguments have been advanced regarding the merits of 
this appeal.  


REMAND

A review of the record reflects that, in pertinent part, the 
veteran first submitted an application for service connection 
for a back disability in September 1972.  The claim was 
denied in an October 1972 rating action and, the following 
month, the veteran was notified of the decision and of his 
appellate rights.  The record does not show that any appeal 
was taken with respect to that decision, or that any further 
claims were made regarding it, until January 1991.  At that 
time, the veteran wrote to the RO seeking to reopen his 
previously denied claim.  Eventually, the RO granted service 
connection for the veteran's back disability in a December 
1994 rating action.  The award was made effective from the 
date of the January 1991 reopened claim.  The veteran 
disagreed with the assignment of this effective date, and the 
present appeal ensued.  

The veteran contends that the correct effective date for the 
award of service connection in his case should be from the 
date of his original 1972 claim for this benefit.  His 
primary argument in that regard has been that there was clear 
and unmistakable error (CUE) in the 1972 rating action which 
failed to award service connection at that time.  He 
essentially contends that the RO did not adequately develop 
the claim at that time and that, in any event, the evidence 
was already sufficient to award the benefit.  The evidence 
does not reflect, however, that the RO has ever considered 
this contention with respect to an error in its 1972 
decision.  Since a favorable decision in that regard would 
render moot the claim currently certified on appeal, these 
matters may be considered inextricably intertwined.

In view of that, it will be necessary to have the RO consider 
whether there was CUE in its 1972 rating action, before a 
final order is entered by the Board regarding the claim for 
an earlier effective date for service connection that is 
currently in appellate status.  See Henderson v. West, 12 
Vet.App. 11 (1998), citing Harris v. Derwinski, 1 Vet.App. 
180 (1991), for the proposition that, where a decision on one 
issue would have a "significant impact" upon another, and 
that impact in turn could render any review of the decision 
on the other claim meaningless and a waste of appellate 
resources, the two claims are inextricably intertwined.

Under the circumstances described above, this case is 
Remanded to the RO for the following action: 

1.  The RO should advise the veteran that it is 
considering his claim concerning whether there was 
clear and unmistakable error in the October 1972 
rating action that failed to grant service 
connection for a back disability.  The RO should 
advise the veteran as to what types of evidence it 
would consider relevant to its consideration of 
that claim, and afford him an opportunity to submit 
any evidence or argument in that regard.  If any 
decision regarding this matter is adverse to the 
veteran, he should be so notified and afforded an 
opportunity to file a notice of disagreement.  If a 
timely notice of disagreement is filed, a statement 
of the case should be issued, and the veteran 
should be notified of the need to file a 
substantive appeal if he wishes the Board to 
address the issue.

2.  Next, the RO should review the evidence and 
readjudicate its determination with respect to 
whether an earlier effective date is warranted for 
service connection for degenerative disc disease 
with history of lumbosacral strain and scoliosis, 
if it has not already done so by virtue of its 
decision concerning whether there was error in its 
1972 rating action.   If the decision as to an 
earlier effective date for service connection 
remains adverse to the veteran, he should be 
furnished with a Supplemental Statement of the Case 
which addresses all the evidence obtained since the 
last supplemental statement of the case was issued 
in September 1997.  After providing a reasonable 
opportunity to respond, the case should be returned 
to the Board for further review.  

By this Remand the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this Remand is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


